Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	In response to the office action mailed on 06/15/2022, applicant filed an amendment on 09/15/2022, amending claims 1, 2, 4, 8, 11, 12, 14, 17, and 18.  Claims 3, 6, 13, and 16 are cancelled.  The pending claims are 1, 2, 4, 5, 7-12, 14, 15, and 17-20.
Interview Summary
3.	In order to expedite prosecution, the examiner reached to applicant’s representative and left a voice mail.  No response received from the part of applicant.
Response to Arguments
4.	Applicant’s arguments with respect to the pending claims have been considered but are not persuasive.
Applicant argues that the prior art does not disclose, identifying external sensor to detect the event; based on the at least one external sensor being identified, transmitting control information requesting detection of the event to the at least one external sensor; and based on receiving a result of detection of the event from the at least one external sensor performing an operation for executing the function according to the action.
The examiner notes that in addition to paragraphs [0012]- [0014] and [0208] of the prior art Seo teaches identifying at least one detection resource to detect the event, the prior art Kim teaches identifying an external device connected to the home device, and having a separate sensor unit, wherein the user input is received by the external device and transmitted to the home device, and also, the response corresponding to the user’s input/request is transmitted from the home device to the external device for output ([0027], [0031], [0038], [0048], [0102], [0104]).  Note that the user input may include a voice input, gesture input, motion input, touch input, button input, keyboard input, mouse input, sight line input, etc. ([0027]).  More, the prior art Shin teaches identifying an external device; transmitting control information, requesting detection of the event, to the at least one external sensor; and based on receiving a result of detection of the event from the at least one external sensor performing an operation for executing the function according to the action, as evidenced by paragraphs [0117]- [0123], wherein device 1000 selects external apparatus 2000, generates, and transmits control information to the selected external apparatus 2000 to detect  the event. for example, "Wake me up at 7:00 if it doesn't rain tomorrow", "Let's go home if the traffic is not heavy before 20:00 tomorrow", and "Give me a video call if the baby wakes up". Therefore, it would have been obvious at the time the application was filed to use Shin’s above features with the system of Seo in view of Kim, in order to provide improved dialogue systems that control multiple devices and handle multiple user’s intentions at a single voice command. 
As per the rest of the claims, and combinations of prior art reference, applicant has no further arguments beside the ones mentioned above.  Therefore, all the combinations of prior art reference mentioned above are valid, and all other claims are rejected for the same reasons as set above. 
In response to the of nonstatutory obviousness-type double patenting, applicant suggests not addressing this issue until the rejections of the claims under 35 U.S.C. 103 are resolved.  Accordingly, the corresponding rejection is repeated below.

Double Patenting
5.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  


Claims 1, 2, 4, 5, 7-12, 14, 15, and 17-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10679618.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-20 of the instant application merely broadens the scope of the claims 1-20 of the Patent by eliminating the elements and their functions of the claims. It has been held that the omission of an element and its function is an obvious expedient if the remaining elements perform the same function as before. In re Karlson, 136 USPQ 184 (CCPA).  Also note Ex parte Rainu, 168 USPQ 375 (Bd.App.1969); omission of a reference element whose function is not needed would be obvious to one skilled in the art.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 5, 7, 11, 12, 14, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Seo (WO 2015/088141) in view of Kim (US 20130321256), and further in view of Shin (US 2014/0070925).
As per claim 1, Seo teaches acquiring voice information setting a condition and an action to be executed according to the condition, the voice information being obtained from a user voice (in addition to [0012]-[0014], wherein the prior art Seo teaches a voice input unit collecting a voice, a voice recognition unit recognizing a text corresponding to the voice collected through the voice input unit, and a control unit determining, based on the collected voice information, whether to perform a function of a voice recognition service and executing the action of entering a standby state upon the satisfaction of a condition that was necessarily set in a prior stage, applicant is referred to [0019], [0034], [0200]- [0206], the process of acquiring voice information to set a condition for executing the action of authenticating a user according to the acquired voice information. ); 
identifying an event that is to be detected according to the condition and a function to be executed according to the action based on the voice information, and storing the event and the function ([0202]-[0206], when a user wants to use the region customized information providing service,  an operation for setting an initial security may be performed, a key condition (voice information) is set and stored to be used for authenticating the user. See also, [0013], identifying that that a user is in a staring state for voice input when image information on the user's visage or face is collected for more than a setting time through the capturing unit, and [0014] for determining that a voice recognition service standby state should be entered when it is recognized that there is keyword information in a voice through the voice input unit and when a user in the staring state through the face detection unit); 
identifying at least one detection resource to detect the event ([0012]-[0014], wherein a voice input unit collecting a voice, a voice recognition unit recognizing a text corresponding to the voice collected through the voice input unit, and a matching unit for matching the key word and the replay word to authenticate the user as in [0208]);
in response to the at least one detection resource detecting the event satisfying the condition, performing an operation for executing the function according to the action (in response to detecting a designated user is seeking access and the authentication condition is satisfied, granting access to the designated user and limiting access and usage for other users.  See also, [0012]- [0015] and [0029]- [0030], when determining that the user is in a staring state for voice input (based on image information on the user's visage or face collected for more than a setting time) and when it is recognized that there is keyword information in the voice and the user is in the staring state for voice input, a standby state of the voice recognition service may be entered).
More, Kim in the same field of endeavor teaches a home device that receives a user input.  The user input may include at least one of a voice input, gesture input, motion input, touch input, button input, keyboard input, mouse input, and sight line input. If the user input is a command with respect to a particular operation, the user may implement the corresponding operation. Also, if the user input is a question, the user may implement an operation to answer the question, such as calculation or search, see [0048]- [0049], wherein also said, a home device must detect an output condition of the response to the user input, in order to output the response to the user input.
Therefore, it would have been obvious at the time the application was filed to use Kim’s feature of acquiring voice information/instruction to execute an action with system of Seo, in order to increase user’s convenience during a man-machine interactions.
Seo in view of Kim may not explicitly disclose that the voice information being obtained from a user voice corresponding to a single voice input.  Shin in the same field of endeavor teaches a single voice input for setting a condition and action to be executed, see “Wake me up at 7:00 if it doesn't rain tomorrow” and "Give me a call if the baby wakes up" ([0071], [0073]). 
As to wherein said, identifying external sensor to detect the event; based on the at least one external sensor being identified, transmitting control information requesting detection of the event to the at least one external sensor; and based on receiving a result of detection of the event from the at least one external sensor performing an operation for executing the function according to the action, the prior art Kim teaches identifying an external device connected to the home device, and having a separate sensor unit, wherein the user input is received by the external device and transmitted to the home device, and also, the response corresponding to the user’s input/request is transmitted from the home device to the external device for output ([0027], [0031], [0038], [0048], [0102], [0104]).  Note that the user input may include a voice input, gesture input, motion input, touch input, button input, keyboard input, mouse input, sight line input, etc. ([0027]).  More, the prior art Shin teaches identifying an external device; transmitting control information, requesting detection of the event, to the at least one external sensor; and based on receiving a result of detection of the event from the at least one external sensor performing an operation for executing the function according to the action ([0117]- [0123], wherein device 1000 selects external apparatus 2000, generates, and transmits control information to the selected external apparatus 2000 to detect  the event. for example, "Wake me up at 7:00 if it doesn't rain tomorrow", "Let's go home if the traffic is not heavy before 20:00 tomorrow", and "Give me a video call if the baby wakes up".).
Therefore, it would have been obvious at the time the application was filed to use Shin’s above features with the system of Seo in view of Kim, in order to provide improved dialogue systems that control multiple devices and handle multiple user’s intentions at a single voice command. 
As per claim 2, Seo teaches, wherein the identifying the at least one detection resource comprises: retrieving pre-installed available resources; and identifying at least one external sensor, among the retrieved pre-installed available resources, to detect the event using a detection function of the at least one external sensor ([0168]-[0169], wherein said, when a user's voice is inputted through the voice input unit 510 of the mobile device 400, the inputted voice is delivered to the server 450 and the server 450 determines which home appliance is the target of a voice command as the voice recognition unit 520 and the command recognition unit 530 operate.  See also, Shin’s paragraphs [0117]- [0123] for the external sensor, especially, the example, "Wake me up at 7:00 if it doesn't rain tomorrow", "Let's go home if the traffic is not heavy before 20:00 tomorrow", and "Give me a video call if the baby wakes up".).
As per claim 4, Seo teaches in response to the at least one external sensor being identified, transmitting control information requesting detection of the event to the at least one identified external sensor ([0168]- [0169], determining a detection resource and transmitting control information.  See also Kim’s paragraphs ([0027], [0031], [0038], [0048], [0102], [0104]) and Shi’s paragraphs ([0117]- [0123]).
As per claim 5, Seo teaches retrieving pre-installed available resources; and identifying at least one execution resource, among the retrieved pre-installed available resources, to execute the function according to the action using an execution function of the identified at least one execution resource ([0168], when a user's voice is inputted through the voice input unit 510 of the mobile device 400, the inputted voice is delivered to tile server 450 and the server 450 determines which home appliance is tile target of a voice command as the voice recognition unit 520 and the command recognition unit 530 operate).
As per claim 7, Seo teaches, wherein the performing an operation comprises: receiving a result of detection of the event from the detection resource; and executing the function according the action based on the received detection result ([0175], wherein the control unit determines whether to perform a voice recognition service on the basis of at least one information of image information collected by the capturing unit and voice infom1ation collected by the voice input unit; and control a driving unit 590 equipped in tile home appliance in order to perform tile recognized function).
As per claims 11, 12, 14, 15, 17, system claims 11, 12, 14, 15, 17 and method claims 1, 2, 4, 5, 7 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly, claims 11, 12, 14, 15, 17 are similarly rejected under the same rationale as applied above with respect to method claims 1, 2, 4, 5, 7.  Further, Seo teaches a memory and processor (Fig. 31).  

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Kim and Shin, and further in view of Jin (US 2007/0271595).
As per claim 8, Seo teaches that server 450 notifies the specific home appliance of the recognized result and the home appliance notified of the result responses to a user's command (see paragraph [0169) and figure 12. See also, [0209], wherein users other than the designated user are denied access).  Seo does not explicitly disclose providing, in response to there being no external source to detect the event or in response to the external source not being capable of detecting the event, a notification user interface (UI) notifying that execution of the action according to the condition is not possible.  Jin in the same field of endeavor teaches an apparatus and method for controlling devices in one or more home networks ([0018]), wherein connection state detection unit 132 can detect the connection states of the plurality of devices 111, 112 and 113 connected to the relay device 130 through an internal network.  For example, the connection state detection unit 132 can detect the addition or removal of a predetermined device, and then transmit this information to the control point 120 ([0065]).  See also, [0079], wherein said, when the control point 120 cannot access the relay device 130 for any reason, the relay device 130 can transmit a polling message to the control point 120 at predetermined time intervals.
Therefore, it would have been obvious at the time the application was filed to use the notification feature of Jin with the system of Seo in view of Kim and Shin, in order to enhance communication in home networks.
As per claim 18, system claim 18 and method claim 8 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly, claim 18 is similarly rejected under the same rationale as applied above with respect to method claim 8. 
Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Seo in view of Kim and Shin, and further in view of Jung (WO 2008/069519).
As per claim 9, Seo teaches wherein the determining the event to be detected comprises determining the condition and the action according to an intent of a user by applying the voice information and image information to a data recognition model generated ([0012]-[0014], wherein a voice recognition unit recognizing a text corresponding to the voice collected through the voice input unit; a capturing unit collecting an image for detecting a user's visage; and a control unit determining whether to perform a voice recognition service on the basis of information of image information collected by the capturing unit and voice information collected by the voice input unit.  See also, [0100]-[0102], in response to detecting that a user stares at the air conditioner 10 in order for voice input, recognizing voice input, extracting text information from the collected voice, and recognizing a setting function of the air conditioner 10 on the basis of the extracted text information).
Seo does not explicitly disclose using a learning algorithm.  Jung in the same field teaches a gesture/speech integrated recognition system and method capable of recognizing an order of a user by extracting feature information on a gesture by using an end point detection (EPD) value of a speech and integrating feature information on the speech with the feature information on the gesture ([0001]) using learning algorithms ([0049]).  Therefore, it would have been obvious at the time the application was filed to use the learning algorithm of Jung with the system of Seo in view of Kim, in order to apply the voice information and image information to a data recognition model, as claimed.  This would recognize the order of the user at a high recognition rate in a noise environment (Jung, [0001]).
As per claim 10, Seo teaches wherein the determining the condition and the action according to the intent of the user further comprises: providing a notification user interface (UI) for identifying the condition and the action to the user ([0120], a display unit equipped at the front part to display infom1ation on an operation state of the mobile device 200 or information provided from the mobile device 200).
 	As per claims 19-20, system claims 19-20 and method claims 9-10 are related as apparatus and the method of using same, with each claimed element's function corresponding to the claimed method step.  Accordingly, claims 19-20 are similarly rejected under the same rationale as applied above with respect to method claims 9-10.  Further Seo teaches determine an event to be detected according to the condition and a function to be executed according to the action ([0013], the control unit may include a face detection unit recognizing that a user is in a staring state for voice input when image information on a user's visage or face is collected for more than a setting time through the capturing unit, and [0014], wherein said The control unit may determine that a voice recognition service standby state is entered when it is recognized that there is keyword information in a voice through the voice input unit and a user in the staring state through the face detection unit).
Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure See PTO-892.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDELALI SERROU whose telephone number is (571)272-7638. The examiner can normally be reached M-F 9 Am - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre-Louis Desir can be reached on 571-272-7799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABDELALI SERROU/Primary Examiner, Art Unit 2659